Citation Nr: 1515225	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  96-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for asbestosis with pleural plaques from November 8, 2002 to April 7, 2013.  

2.  Entitlement to an increased disability rating in excess of 60 percent for asbestosis with pleural plaques from April 8, 2013.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to February 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 1995 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the matter was subsequently transferred to the RO in San Diego, California.  

While it is unnecessary to rehearse the entire procedural history of the matter, the Board will provide a brief overview of the relevant portions.

First, the Board notes that the Veteran submitted a June 2003 statement which raised the issue of entitlement to an effective date prior to November 8, 2002 for the grant of an increased 30 percent disability rating for asbestosis.  This issue was subsequently adjudicated in a June 2008 Supplemental Statement of the Case (SSOC) and the Veteran did not thereafter file a notice of disagreement (NOD) or perfect an appeal as to that particular issue; therefore, it is not before the Board.  See 38 C.F.R. §§ 20.200-20.202 (2014).  

In January 2013, the Board denied a compensable initial disability rating for the Veteran's asbestosis with pleural plaques from November 23, 1993 to May 20, 1998, granted a 10 percent disability rating from May 21, 1998 to November 7, 2002, and remanded the matter of an increased rating from November 8, 2002 for further development.  

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court) and a subsequent September 2013 Court Order granted a Joint Motion for Remand (JMR) and vacated that part of the Board's January 2013 decision which denied a compensable initial disability rating for asbestosis from November 23, 1993 to May 20, 1998.  

The Veteran did not appeal, and the September 2013 Court Order and JMR did not disturb, that portion of the January 2013 Board decision which granted a 10 percent disability rating for asbestosis from May 21, 1998 to November 7, 2002.  

Additionally, a September 2013 RO decision granted an increased disability rating of 60 percent for asbestosis from April 8, 2013.  However, because this grant does not represent a full grant of benefits, the Veteran's claim for an increased disability rating for asbestosis remains pending before the Board.  See AB. v. Brown, 6 Vet. App. 35 (1993).  

Following the September 2013 JMR, the Board issued a March 2014 decision which denied a compensable initial disability rating for asbestosis from November 23, 1993 to October 6, 1996, granted a 10 percent disability rating from October 7, 1996 to May 20, 1998, and remanded claims for an increased rating in excess of 30 percent from November 8, 2002 to April 7, 2013, and in excess of 60 percent from April 8, 2013.  

As discussed below, the Board finds that there has been substantial compliance with prior remand directives regarding the Veteran's claim for an increased rating in excess of 30 percent for asbestosis from November 8, 2002 to April 7, 2013, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  Additionally, the particular disability rating assigned regarding the Veteran's asbestosis depends solely upon current results obtained from pulmonary function tests (PFTs).  The Board finds that there is sufficient information obtained from prior PFTs for the Board to address the Veteran's claim prior to April 8, 2013; moreover, current PFTs would not provide retrospective results.  Therefore, an additional remand regarding the Veteran's claim prior to April 8, 2013 would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  

However, the Board finds that there has not been substantial compliance with remand directives regarding the Veteran's claim for an increased rating in excess of 60 percent from April 8, 2013; therefore, it must again be remanded to the Agency of Original Jurisdiction (AOJ) for further development, including current PFTs.  


FINDINGS OF FACT

1.  From November 8, 2002 to February 6, 2013, the Veteran's asbestosis with pleural plaques was manifested by forced vital capacity (FVC) no worse than 73 percent of predicted value and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) no worse than 56 percent of predicted value as shown by PFTs.  

2.  From February 7, 2013 to April 7, 2013, the Veteran's asbestosis with pleural plaques was manifested by forced vital capacity (FVC) no worse than 56 percent of predicted value and unreliable diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) results as shown by PFTs.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 60 percent for asbestosis with pleural plaques have been met from February 7, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6833 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an increased disability for asbestosis with pleural plaques arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records (including VA examination reports), and private treatment records have been obtained and associated with the claims file.  

VA provided relevant examinations in November 2002, August 2005, April 2008, and February 2013.  These prior examinations are adequate because they were based on appropriate diagnostic tests, including PFTs; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Asbestosis  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider the appropriateness of assigning separate disability ratings for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  The Veteran filed his claim of entitlement to an increased disability rating in June 2006; therefore, the relevant temporal period under consideration herein is from June 2005 to the present.  See id.  

The Veteran seeks an increased disability rating for asbestosis with pleural plaques, which is rated as 30 percent disabling from November 8, 2002 to April 7, 2013, pursuant to the General Formula for Interstitial Lung Disease, Diagnostic Code (DC) 6833.  38 C.F.R. § 4.97, DC 6833 (2014).  

Under DC 6833, a 30 percent disability rating is warranted for forced vital capacity (FVC) of 65 to 74 percent predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 56 to 65 percent predicted.  Id.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  Id.  A maximum schedular 100 percent disability rating is warranted for FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id.  

There are special provisions for the application of the rating criteria for certain diagnostic codes, including DC 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d) (2014).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale, or right ventricular hypertrophy has been diagnosed; or when there have been one or more episodes of acute respiratory failure.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

In evaluating the Veteran's increased rating claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, the rating schedule provides that DCs 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96(a) (2014).  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's asbestosis under the General Formula for Interstitial Lung Disease and DC 6833.  

The Veteran was afforded a VA examination in November 2002.  At that time, pre-bronchodilator PFT results included FVC of 92 percent of predicted value and DLCO (SB) of 65 percent of predicted value.  The examiner noted there was no significant improvement in post-bronchodilator results; indeed, post-bronchodilator FVC was 90 percent of predicted value.  

In August 2005, the Veteran was again afforded a VA examination.  The examiner noted a pre-bronchodilator FVC of 73 percent of predicted value, and post-bronchodilator FVC of 77 percent of predicted value.  

At the April 2008 VA examination, the Veteran's pre-bronchodilator FVC was documented as 91 percent of predicted value; post-bronchodilator FVC was 76 percent of predicted value.  

At a subsequent February 2012 VA examination, the examiner documented pre-bronchodilator results including an FVC of 79 percent of predicted value and DLCO (SB) of 56 percent of predicted value.  In addition, the examiner specifically noted that the PFT performed accurately reflected the Veteran's pulmonary function and that the DLCO (SB) most accurately reflected his level of pulmonary disability.  

Finally, a February 2013 VA examination documents that the Veteran's pre-bronchodilator FVC was 56 percent of predicted value and that DLCO (SB) results were not reliable.  

VA treatment records from December 2003, June 2004, and January 2005 document PFT results, including pre-bronchodilator FVC results of 92, 84, and 90 percent of predicted value, respectively.  

Private treatment records do not contain specific PFTs which would allow application of the rating criteria.  To the extent the Veteran reported private pulmonary testing in December 2005, the Board notes that a January 2006 VA treatment record documents that the Veteran recently had an outside chest CT completed and he was waiting on results; however, he was noted to be doing well, without complaints of shortness of breath.  

After considering the evidence of record, including the evidence discussed above, the Board finds that an increased disability rating of 60 percent for asbestosis with pleural plaques is warranted from February 7, 2013, but no earlier.  

The Board notes that previous Board remands have emphasized that past VA examinations have failed to include all of the requested findings.  While the Board acknowledges that full PFT results, as previously requested, would have most fully represented the Veteran's level of pulmonary disability at the times of testing, the Board has considered all PFTs of record, as discussed above, and finds that they are, at the least, minimally adequate to consider the Veteran's disability according to the relevant rating criteria.  Therefore, the Board perceives no prejudice to the Veteran in adjudicating his claim for the rating period prior to April 8, 2013.  

In particular, from November 8, 2002 to February 6, 2013, the Veteran's asbestosis with pleural plaques was manifested by forced vital capacity (FVC) no worse than 73 percent of predicted value and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) no worse than 56 percent of predicted value as shown by PFTs.  Therefore, an increased disability rating in excess of 30 percent is not warranted for this period under DC 6833.  See 38 C.F.R. § 4.97, DC 6833.  

However, from February 7, 2013 to April 7, 2013, the Veteran's asbestosis with pleural plaques was manifested by forced vital capacity (FVC) no worse than 56 percent of predicted value and unreliable diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) results as shown by PFTs.  Such results warrant an increased disability rating of 60 percent from February 7, 2013, but no earlier.  See id.  

In assessing the severity of the Veteran's pulmonary disability, the Board has also considered the lay evidence of record, including statements of the Veteran and his spouse, which describe symptoms such as coughing, shortness of breath, dyspnea, and fatigue.  Such lay statements are considered competent insofar as they describe observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's history and reported symptoms have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Specifically, while his asbestosis is rated based on PFTs, such testing contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's aforementioned symptoms and limitations.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of asbestosis.  As such, while the Board accepts the lay evidence of record insofar as it is competent, the Board relies upon the competent medical evidence of record with regard to the specialized evaluation of pulmonary functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected asbestosis.  

In conclusion, the Board has carefully considered the evidence of record, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that an increased disability rating of 60 percent for asbestosis with pleural plaques is warranted from February 7, 2013, but no earlier.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6833; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected asbestosis disability that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability is considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran and his spouse have reported that his asbestosis has limited his ability to work, the evidence of record does not document that the Veteran is precluded from securing or following gainful employment due to his service-connected asbestosis.  Specifically, the February 2012 and February 2013 VA examiners concluded that the Veteran's asbestosis did not affect his ability to work.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record during the rating period decided herein.  Id.  


ORDER

An increased disability rating of 60 percent for asbestosis with pleural plaques is granted from February 7, 2013, but no earlier.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required regarding the Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for asbestosis with pleural plaques from April 8, 2013.  

There has not been substantial compliance with remand directives regarding the Veteran's claim for an increased rating in excess of 60 percent from April 8, 2013; therefore, it must again be remanded to the Agency of Original Jurisdiction (AOJ) for further development, including current PFTs which fully conform to the rating criteria.  See 38 C.F.R. §§ 4.96, 4.97, DC 6833; Stegall, supra.  

Moreover, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  

The Board notes that the most recent VA examination for PTSD was conducted in April 2013.  In light of the nearly two years that have elapsed since the most recent VA examination, the Board finds that a current VA examination is warranted to assess the current severity of the Veteran's service-connected asbestosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, any outstanding current VA or private treatment records should be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's outstanding, relevant VA and private treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected asbestosis with pleural plaques.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is specifically directed that all necessary testing must be accomplished, to include full pulmonary function tests (PFTs) with pre-bronchodilator and post-bronchodilator FVC and DLCO (SB) findings.  If the examiner determines that post-bronchodilator testing should not be done, he/she should state why this is the case.  The examiner should also provide an opinion in regard to the Veteran's maximum exercise capacity and the degree of impairment due to his asbestosis with pleural plaques.  

A complete rationale must be provided for all opinions rendered by the examiner.  

3.  After the above, ensure that the above remand directives have been fully complied with; if not, undertake any necessary corrective action.  

4.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


